UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 Commission File Number 0-26589 THE FIRST BANCORP, INC. (Exact name of Registrant as specified in its charter) MAINE 01-0404322 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) MAIN STREET, DAMARISCOTTA,MAINE (Address of principal executive offices) (Zip code) (207) 563-3195 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_]Accelerated filer [X]Non-accelerated filer [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [_]No [X] Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of November 8, 2010 Common Stock: 9,770,860 shares Table of Contents Part I. Financial Information 1 Selected Financial Data (Unaudited) 1 Item 1 – Financial Statements 2 Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 7 Note 1 – Basis of Presentation 7 Note 2 –Investment Securities 7 Note 3 – Loans 10 Note 4 – Stock Options and Stock and Stock Based Compensation 11 Note 5 – Preferred and Common Stock 12 Note 6 – Earnings Per Share 13 Note 7 – Employee Benefit Plans 14 Note 8 – Goodwill and Other Intangible Assets 16 Note 9 – Mortgage Servicing Rights 16 Note 10 – Income Taxes 17 Note 11- Certificates of Deposit 17 Note 12 – Reclassifications 17 Note 13 – Fair Value Disclosures 17 Note 14 – Impact of Recently Issued Accounting Standards 21 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Forward-Looking Statements 22 Critical Accounting Policies 23 Use of Non-GAAP Financial Measures 23 Executive Summary 25 Net Interest Income 26 Average Daily Balance Sheets 29 Non-Interest Income 30 Non-Interest Expense 30 Income Taxes 30 Investments 30 Impaired Securities 32 Federal Home Loan Bank Stock 34 Loans and Loans Held for Sale 34 Loans 35 Credit Risk Management and Allowance for Loan Losses 36 Non-Performing Loans and Troubled Debt Restructured 40 Impaired Loans 42 Past Due Loans 42 Potential Problem Loans and Loans in Process of Foreclosure 42 Other Real Estate Owned 43 Goodwill 44 Liquidity Management 44 Deposits 44 Borrowed Funds 44 Shareholders’ Equity 45 Off-Balance-Sheet Financial Instruments and Contractual Obligations 45 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 46 Market-Risk Management 46 Asset/Liability Management 46 Interest Rate Risk Management 47 Item 4: Controls and Procedures 48 Part II – Other Information 49 Item 1 – Legal Proceedings 49 Item 1a – Risk Factors 49 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3 – Default Upon Senior Securities 49 Item 4 – Other Information 49 Item 5 – Exhibits 50 Signatures 51 Part I. Financial Information Selected Financial Data (Unaudited) The First Bancorp, Inc. and Subsidiary In thousands of dollars For the nine months ended September 30, For the quarters ended September 30, except for per share amounts Summary of Operations Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Non-Interest Income Non-Interest Expense Net Income Per Common Share Data Basic Earnings per Share $ Diluted Earnings per Share Cash Dividends Declared Book Value per Common Share Tangible Book Value per Common Share Market Value Financial Ratios Return on Average Equity1 % Return on Average Tangible Equity1,2 % Return on Average Assets1 % Average Equity to Average Assets % Average Tangible Equity to Average Assets2 % Net Interest Margin Tax-Equivalent1,2 % Dividend Payout Ratio % Allowance for Loan Losses/Total Loans % Non-Performing Loans to Total Loans % Non-Performing Assets to Total Assets % Efficiency Ratio2 % At Period End Total Assets $ Total Loans Total Investment Securities Total Deposits Total Shareholders’ Equity 1Annualized using a 365-day basis 2These ratios use non-GAAP financial measures. See Management’s Discussion and Analysis of Financial Conditionand Results of Operations for additional disclosures and information. Page 1 Item 1 – Financial Statements Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders The First Bancorp, Inc. We have reviewed the accompanying interim consolidated financial information of The First Bancorp, Inc. and Subsidiary as of September 30, 2010 and 2009 and for the three-month and nine-month periods then ended. These financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is to express an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanyinginterim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ Berry, Dunn, McNeil & Parker Portland, Maine November 8, 2010 Page 2 Consolidated Balance Sheets (Unaudited) The First Bancorp, Inc. and Subsidiary In thousands of dollars September 30, December 31, September 30, Assets Cash and due from banks $ $ $ Overnight funds sold - - Securities available for sale Securities to be held to maturity (fair value of $126,668 at September 30, 2010, $192,838 at December 31, 2009 and $216,921 at September 30, 2009) Federal Reserve Bank stock, at cost Federal Home Loan Bank stock, at cost Loans held for sale Loans Less allowance for loan losses Net loans Accrued interest receivable Premises and equipment Other real estate owned Goodwill Other assets Total assets $ $ $ Liabilities Demand deposits $ $ $ NOW deposits Money market deposits Savings deposits Certificates of deposit Total deposits Borrowed funds – short term Borrowed funds – long term Other liabilities Total Liabilities Shareholders' equity Preferred stock Common stock 98 97 97 Additional paid-in capital Retained earnings Net unrealized gain/(loss) on securities available-for-sale ) Net unrealized loss on postretirement benefit costs ) ) ) Total shareholders' equity Total liabilities & shareholders' equity $ $ $ Common Stock Number of shares authorized Number of shares issued and outstanding Book value per common share $ $ $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 3 Consolidated Statements of Income (Unaudited) The First Bancorp, Inc. and Subsidiary For the nine months ended September 30, For the quarters ended September 30, In thousands of dollars Interest income Interest and fees on loans $ Interest on deposits with other banks 5 1 3 1 Interest and dividends on investments Total interest income Interest expense Interest on deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Investment management and fiduciary income Service charges on deposit accounts Net securities gains 2 - - 1 Mortgage origination and servicing income Other operating income Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC insurance premiums Net securities losses - - - Other than temporary impairment charge - - - Amortization of identified intangibles 71 71 Other operating expense Total non-interest expense Income before income taxes Applicable income taxes NET INCOME $ Less dividends and amortization of premium on preferred stock Net income available to common shareholders $ Basic earnings per common share $ Diluted earnings per common share $ Weighted average number of shares outstanding Incremental shares Cash dividends declared per share $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 4 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) The First Bancorp, Inc. and Subsidiary Accumulated Common stock and other Total In thousands of dollars except Preferred additional paid-in capital Retained comprehensive shareholders' number of shares stock Shares Amount earnings income (loss) equity Balance at December 31, 2008 $ - ) Net income - Net unrealized gain on securities available for sale, net of taxes of $543 - Unrecognized transition obligation for postretirement benefits, net of taxes of $7 - 14 14 Comprehensive income - - - Cash dividends declared - - - ) - ) Equity compensation expense - - 28 - - 28 Proceeds from sale of preferred stock - Premium on issuance of preferred stock ) - Amortization of premium for preferred stock issuance 75 - ) - - - Payment to repurchase common stock - ) ) - - ) Proceeds from sale of common stock - - - Balance at September 30, 2009 $ ) Balance at December 31, 2009 $ ) Net income - Net unrealized gain on securities available for sale, net of taxes of $461 - Unrecognized transition obligation for postretirement benefits, net of taxes of $4 - 14 14 Comprehensive income - - - Cash dividends declared - - - ) - ) Equity compensation expense - - 28 - - 28 Amortization of premium for preferred stock issuance 74 - ) - - - Proceeds from sale of common stock - - - Balance at September 30, 2010 $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 5 Consolidated Statements of Cash Flows (Unaudited) The First Bancorp, Inc. and Subsidiary For the nine months ended In thousands of dollars Sept 30, 2010 Sept 30, 2009 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Change in deferred taxes ) Provision for loan losses Loans originated for resale ) ) Proceeds from sales and transfers of loans Net (gain) loss on sale or call of securities held-to-maturity (2
